Exhibit 10.2

JAMES BROWN

AGREEMENT

WITH

STEIN MART, INC.

This Agreement (this “Agreement”) entered into in the City of Jacksonville and
State of Florida between Stein Mart, Inc., a Florida corporation and its
divisions, subsidiaries and affiliates (the “Company”), and JAMES BROWN
(“Executive”), is made as of May 7, 2019 (the “Effective Date”).

In consideration of the promises and mutual covenants contained herein, the
parties, intending to be legally bound, agree as follows:

SECTION 1.          TERM OF EMPLOYMENT

(a)       Term. The Company agrees to employ Executive, and Executive agrees to
be employed by the Company, for a period of two (2) year(s) beginning on the
Effective Date (the “Term”). After the end of the initial Term, this Agreement
shall automatically renew for another two (2) year Term, unless either party
gives written notice that this Agreement shall not renew upon sixty (60) days
notice before the end of this or any successive Term.

SECTION 2.          DEFINITIONS

“Board of Directors” means the Board of Directors of Stein Mart, Inc. and any of
its divisions, affiliates or subsidiaries.

“Cause” means the occurrence of any one or more of the following:

(a)       Executive has been convicted of, or pleads guilty or nolo contendere
to, a felony involving dishonesty, theft, misappropriation, embezzlement, fraud
crimes against property or person, or any act of moral turpitude which
negatively impacts the Company; or



--------------------------------------------------------------------------------

(b)      Executive intentionally furnishes materially false, misleading, or
omissive information concerning a substantial matter to the Company or persons
to whom the Executive reports; or

(c)       Executive intentionally fails to fulfill any assigned responsibilities
for compliance with the Sarbanes-Oxley Act of 2002 or violates the same; or

(d)       Executive intentionally and wrongfully damages material assets of the
Company; or

(e)      Executive intentionally and wrongly discloses material Confidential
Information of the Employer; or

(f)       Executive intentionally engages in any activity which would constitute
a breach of the duty of loyalty; or

(g)      Executive intentionally breaches any stated employment policy or
provision of the Company’s Ethics Policy which could reasonably be expected to
expose the Company to liability or negatively impact the Company or its business
reputation, or

(h)       Executive commits a material breach of this Agreement, or

(i)       Executive intentionally engages in acts or omissions which constitute
a failure to follow reasonable and lawful directives of the Company, provided,
however, that such acts or omissions are not cured by Executive within five
(5) business days following the Company’s giving notice to Executive that the
Company considers such acts or omissions to be “Cause” under this Agreement.

Failure to meet performance standards or objectives that does not involve any
acts or omissions indentified in (a) through (i) above shall not constitute
Cause for purposes hereof.

“Change in Control” means the occurrence of any of the following: (a) the Board
approves the sale of all or substantially all of the assets of the Company in a
single transaction or series of related transactions; (b) the Company sells
and/or one or more shareholders sells a sufficient amount of its capital stock
(whether by tender offer, original issuance, or a single or series of related
stock purchase and sale agreements and/or transactions) sufficient to confer on
the purchaser or purchasers thereof (whether individually or a group acting in
concert) beneficial ownership of at least 35% of the combined voting power of
the voting securities of the Company; (c) the Company is party to a merger,
consolidation or combination, other than any merger, consolidation or
combination that would result in the holders of the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more

 

2



--------------------------------------------------------------------------------

than 50% of the combined voting power of the voting securities of the Company
(or such surviving entity) outstanding immediately after such merger,
consolidation or combination; or (d) a majority of the board of directors
consists of individuals who are not Continuing Directors (for this purpose, a
Continuing Director is an individual who (i) was a director of the Company on
July 1, 2015 or (ii) whose election or nomination as a director of the Company
is approved by a vote of at least a majority of the directors then comprising
the Continuing Directors). For purposes hereof, the definition of a Change of
Control shall be construed and interpreted so as to comply with the definition
contained in Code Section 409A.

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to a
specific provision of the Code shall be deemed to refer to any successor
provision thereto and the regulations promulgated thereunder.

“Commencement Date” means December 17, 2018, the date the Executive shall report
for work and assume Executive’s responsibilities hereunder.

“Compensation Committee” means the Company’s Compensation Committee or, if no
such committee exists, the term Compensation Committee shall mean the Company’s
Board of Directors.

“Continuation Period” means a period following the Termination Date of the
Executive’s employment with the company equal to:

(a) twelve (12) months (i) following a termination by the Company due to a
non-renewal of the Term of this Agreement under §5(a) hereof, or (ii) following
a termination by the Company without Cause or by the Executive for Good Reason
under §5(b) hereof, or

(b) twenty-four (24) months following a termination (i) by the Company without
Cause following a Change in Control under §5(f)(i) hereof, or (ii) by the
Executive for Good Reason following a Change in Control under §5(b) as the
definition of Good Reason is expanded in §5(b)(i) hereof.

The Continuation Period is zero months following (i) a termination by the
Company for Cause, (ii) a termination by the Executive without Good Reason, or
(iii) a failure of the Executive to accept the Company’s offer of renewal of the
Term of this Agreement under §5(a) hereof.

“Current Insurance Coverage” means medical, dental, life and accident and
disability insurance with coverage consistent with the lesser of (i) the
coverage in effect at Executive’s termination, or (ii) the coverage in effect
from time to time as applied to persons in positions similar to the position
held by Executive at the time of termination.

 

3



--------------------------------------------------------------------------------

“Disability” means Executive’s incapacity due to physical or mental illness or
cause, which results in the Executive being unable to perform his duties with
Company on a full-time basis for a period of six (6) consecutive months. Any
dispute as to disability shall be conclusively determined by written opinions
rendered by two qualified physicians, one selected by Executive, and one
selected by Company; provided that if such opinions are conflicting, then such
physicians shall select a mutually agreeable third physician whose opinion shall
be conclusive and binding.

“Earned Bonus” means the bonus paid, if any, pursuant to the Company’s incentive
compensation plans in effect from time to time. Earned Bonus shall be prorated
based on the ratio of the number of days during such year that Executive was
employed to 365.

“Good Reason” means the occurrence of any one or more of the following:

 

  (i)

a material and continuing failure to pay to Executive compensation and benefits
(as described in Section 4) that have been earned, if any, by Executive, except
failure to pay or provide compensation or benefits that are in dispute between
the Company and the Executive unless such failure continues following the
resolution of such dispute; or

 

  (ii)

a substantial reduction in Executive’s compensation or benefits (as described in
Section 4) which is materially more adverse to the Executive than similar
reductions applicable to other executives of a similar level of status within
the Company as Executive; or

 

  (iii)

a reduction in the incentive compensation or deferred compensation arrangements
through reductions in Threshold, Target, Superior or Outstanding performance
level earnings percentages of base compensation or contribution matching levels
which reductions were applicable to Executive only without similar reductions
applicable to other executive officers of the Company, or(iv)any failure by the
Company to comply with any of the material provisions of this Agreement and
which is not remedied by the Company within thirty (30) days after receipt of
notice thereof given by Executive; or

 

  (v)

any requirement that Executive perform duties that, in the good faith and
reasonable professional judgment of Executive, after consultation with the Board
of Directors of the Company, are inconsistent with ethical or lawful business
practices; or

 

  (vi)

Executive’s being required to relocate to a principal place of employment more
than fifty (50) miles from his current principal place of employment in
Jacksonville, Florida during the Term unless the Company shall pay all
reasonable costs and expenses related thereto; or

 

4



--------------------------------------------------------------------------------

  (vii)

If following a Change in Control only, there occurs a material change in
Executive’s duties, roles, or responsibilities. For purposes of this subsection,
“material change” shall be of such a character that a reasonable person serving
in a like or similar executive capacity would feel compelled to resign from
employment. Examples of “material change” include, but are not limited to
substantial reduction of Executive’s authority to make decisions relating to his
or her business responsibilities; Executive being required to assume or perform
substantially greater responsibilities (without additional compensation) than
previously required to perform; substantial reduction of Executive’s
responsibilities for personnel matters relating to his or her business
operations; any lessoning or restructuring or reassignment of any of the
Executive’s responsibilities, in a manner that diminishes them or is materially
adverse to the Executive, from that which was in effect at the time of the
Change in Control; and other substantial changes in Executive’s terms or
conditions of employment not related to Executive’s principal business
responsibilities. Good Reason pursuant to this subsection shall not exist unless
(a) the Executive’s “material change” has existed for a period of at least six
months; (b) Executive has consulted with management senior to Executive and his
or her supervisor, in a good faith effort to resolve the issues giving Executive
reason to believe a “material change” has occurred; and (c) Executive gives
written notice of Executive’s resignation for Good Reason under this paragraph
within eight months following the commencement of the “material change”.

“Termination Date” means the date of Executive’s termination of employment, or
if the Executive continues to provide services to Stein Mart, Inc. or its 409A
affiliates following his termination of employment, such later date as is
considered a separation from service from Stein Mart, Inc. and its 409A
affiliates within the meaning of Code Section 409A. For purposes of this
Agreement, the Executive’s “termination of employment” shall be presumed to
occur when Stein Mart, Inc. and the Executive reasonably anticipate that no
further services will be performed by the Executive for Stein Mart, Inc. and its
409A affiliates or that the level of bona fide services the Executive will
perform as an employee of Stein Mart, Inc. and its 409A affiliates will
permanently decrease to no more than 20% of the average level of bona fide
services performed by the Executive (whether as an employee or independent
contractor) for Stein Mart, Inc. and its 409A affiliates over the immediately
preceding 36-month period (or such lesser period of services). Whether the
Executive has experienced a termination of employment shall be determined by
Stein Mart, Inc. in good faith and consistent with Section 409A of the Code.
Notwithstanding the foregoing, if the Executive takes a leave of absence for
purposes of military leave, sick leave or other bona fide reason, the Executive
will not be deemed to have experienced a termination of employment for the first
six (6) months of the leave of absence, or if longer, for so long as the
Executive’s right to reemployment is provided either by statute or by contract,
including this Agreement; provided that if the leave of absence is due to a
medically determinable physical or mental impairment that can be expected to
result in

 

5



--------------------------------------------------------------------------------

death or last for a continuous period of not less than six (6) months, where
such impairment causes the Executive to be unable to perform the duties of his
position of employment or any substantially similar position of employment, the
leave may be extended by Stein Mart, Inc. for up to 29 months without causing a
termination of employment. For purposes hereof, the term “409A affiliate” means
each entity that is required to be included in Stein Mart, Inc.’s controlled
group of corporations within the meaning of Section 414(b) of the Code, or that
is under common control with Stein Mart, Inc. within the meaning of
Section 414(c) of the Code; provided, however, that the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” each place
it appears therein or in the regulations thereunder.

SECTION 3.                   TITLE, POWERS AND RESPONSIBILITIES

(a)       Title. Executive shall be an Executive Vice President, Chief Financial
Officer of the Company or such other title as designated by the Chief Executive
Officer or the Company’s Board of Directors. Executive shall assume those duties
on the Commencement Date.

(b)       Powers and Responsibilities.

 

  (i)

Executive shall use Executives best efforts to faithfully perform the duties of
his employment and shall perform such duties as are usually performed by a
person serving in Executive’s position with a business similar in size and scope
as the Company and such other additional duties as may be prescribed from time
to time by the Company which are reasonable and consistent with the Company’s
operations, taking into account officer’s expertise and job responsibilities.
Executive agrees to devote Executive’s full business time and attention to the
business and affairs of the Company. Executive shall serve on such boards and in
such offices of the Company or its subsidiaries as the Company’s Board of
Directors reasonably requests without additional compensation.

 

  (ii)

Executive, as a condition to his employment under this Agreement, represents and
warrants that he can assume and fulfill responsibilities described in
Section 3(b)(i) without any risk of violating any non-compete or other
restrictive covenant or other agreement to which he is a party. During the
Employment Term Executive shall not enter into any agreement that would
preclude, hinder or impair his ability to fulfill responsibilities described in
Section 3(b)(i) specifically or this Agreement generally.

SECTION 4.          COMPENSATION AND BENEFITS

(a)       Annual Base Salary. Executive’s base salary shall be $400,000.00 per
year (“Annual Base Salary”) beginning on the Commencement Date, which amount may
be periodically reviewed at the discretion of the Compensation Committee. The
Annual Base Salary and any payments to the Executive during any Continuation

 

6



--------------------------------------------------------------------------------

Period shall be payable in accordance with the Company’s standard payroll
practices and policies (unless otherwise expressly provided herein) and shall be
subject to such withholdings as required by law or as otherwise permissible
under such practices or policies.

(b)      Earned Bonus; Incentive Compensation; Executive shall be eligible to
receive an Earned Bonus. Executive shall also be eligible to participate in such
annual and long term incentive plans as are in effect from time to time as
applicable to persons at Executive’s level of authority and position. Nothing in
this Section 4(b) guarantees that any Earned Bonus or other incentive
compensation will be paid.

(c)      Employee Benefit Plans. Executive shall be entitled to receive the
benefits described in Schedule A attached hereto, if and for as long as the
Company sponsors such plans and such plans remain in effect for other executives
with the same level of status as Executive.

(d)      Stock Options. The Board of Directors, in its discretion, may grant
rights to Executive under the Stein Mart, Inc. Omnibus Plan (the “Option Plan”)
on terms set by the Board of Directors or the Compensation Committee.

(e)      Deferred Compensation. Executive will participate in the Stein Mart
Executive Deferred Compensation Plan (the “Deferred Compensation Plan”). The
Company reserves the right to alter, modify, revise or eliminate the Deferred
Compensation Plan provided that any such change to the terms will apply to
Executive and similarly situated participants.

(f)       Expense Reimbursements. Executive shall have the right to expense
reimbursements in accordance with the Company’s standard policy on expense
reimbursements as in effect from time to time.

(g)       Indemnification. With respect to Executive’s acts or failures to act
during his employment in his capacity as an officer, employee or agent of the
Company, Executive shall be entitled to indemnification from the Company, and to
liability insurance coverage (if any), on the same basis as other officers of
the Company. Executive shall be indemnified by Company, and Company shall pay
Executive’s related expenses when and as incurred, all to the full extent
permitted by law. Subject to applicable law, the Company reserves the right to
discontinue indemnification in the event the Company determines that the
Executive has breached this Agreement or the Executive has advances, or intends
to advance, a business or legal position contrary to the Company’s interests.
Notwithstanding the foregoing, Executive shall not be entitled to any
indemnification if a judgment or other final adjudication establishes that any
act or omission of Executive was material to the cause of action so adjudicated
and that such act or omission

 

7



--------------------------------------------------------------------------------

constituted: (i) a criminal violation, unless Executive had reasonable cause to
believe that Executive’s conduct was lawful or had no reasonable cause to
believe that such conduct was unlawful, (ii) a transaction from which Executive
derived an improper personal benefit, or (iii) willful misconduct or a conscious
disregard for the best interests of the Company.

(h)       Other Perquisites. The Company will provide Executive with such other
perquisites as may be made generally available to others in a similar level of
executive position within the Company.

SECTION 5.          TERMINATION OF EMPLOYMENT

(a)       General; Non- Renewal. The Board of Directors shall have the right to
terminate Executive’s employment and this Agreement at any time with or without
Cause, and Executive shall have the right to terminate his employment and this
Agreement at any time with or without Good Reason; provided that obligations
under this Section 5, Section 6 and Section 7 shall survive termination of the
Agreement. The Board of Directors may delegate its powers to terminate the
Executive to the persons to whom the Executive reports. In the event the Company
elects not to renew the Executive’s employment following the end of the Term
with compensation and benefits not materially less advantageous to the Executive
than those set forth in this Agreement, but the Executive is willing and able to
enter into a renewal of this Agreement with compensation and benefits not
materially less advantageous to the Executive than those set forth in this
Agreement, then upon termination of the Executive’s employment, (i) the Company
shall pay the Executive his normal base twelve (12) months salary over a six
month period beginning six (6) months following the Termination Date (subject in
each case to such withholdings as required by law), and (ii) the Company shall
continue until the earlier to occur of the end of the Continuation Period or
until such time as the Executive commences a new job, to maintain in effect for
such Executive at the Company’s cost the Executive’s Current Insurance Coverage;
provided that if the taxable value of the continued life and accident and
disability coverage to Executive during the first six (6) months following the
Termination Date exceeds the annual dollar limit in effect under Code
Section 402(g)(1)(B) for the year of such termination, then the Executive shall
pay the premiums in excess of such limit for such coverage during such six
(6)-month period and after the end of such six (6)-month period, the Company
shall reimburse the Executive for the amount of the premiums paid by the
Executive, without interest thereon. If the Company intends to offer to renew
the Executive’s employment following the end of the Term it will present its
offer no later than thirty (30) days before the end of the Term. If the offer
contains compensation and benefits not materially less advantageous to the
Executive than those set forth in this Agreement and the Executive does not
accept that offer within thirty (30) days following the offer having been made,
then upon the expiration of the then current Term of this Agreement, the
Executive shall be deemed to have terminated his or her employment without Good
Reason.

 

8



--------------------------------------------------------------------------------

(b)      Termination by Board of Directors without Cause or by Executive for
Good Reason. If (i) the Board of Directors terminates Executive’s employment
without Cause, or (ii) Executive resigns for Good Reason, then in either of
those circumstances, the Company’s only obligation to Executive under this
Agreement (except as provided in §5(f) hereof) shall be to pay Executive his
earned but unpaid base salary, if any, up to the date of his termination of
employment, plus 100% of his current total Annual Base Salary as specified in
Section 4(a) (subject to such withholdings as required by law) payable in
periodic payments (consistent with the payroll periods then in effect) for
twelve (12) consecutive months beginning six (6) months following the
Termination Date. During the Continuation Period the Executive shall also
continue to receive, at the Company’s cost, the Current Insurance Coverage;
provided that if the taxable value of the continued life and accident and
disability coverage to Executive during the first six (6) months following the
Termination Date exceeds the annual dollar limit in effect under Code
Section 402(g)(1)(B) for the year of such termination, then the Executive shall
pay the premiums in excess of such limit for such coverage during such six
(6)-month period and after the end of such six (6)-month period, the Company
shall reimburse the Executive for the amount of the premiums paid by the
Executive, without interest thereon.

(c)       Termination by the Board of Directors for Cause or by Executive
without Good Reason. If the Board of Directors of the Company terminates
Executive’s employment for Cause or Executive resigns without Good Reason, the
Company’s only obligation to Executive under this Agreement shall be to pay
Executive his earned but unpaid base salary, if any, up to the date of his
termination of employment, and the Company shall have no obligation to pay any
Earned Bonus or Incentive Compensation with respect to the year during which the
Termination Date occurs. The Company shall only be obligated to make such
payments and provide such benefits under any employee benefit plan, program or
policy in which Executive was a participant as are explicitly required to be
paid to Executive by the terms of any such benefit plan, program or policy
following the Termination Date.

(d)       Termination for Disability. Subject to the definitions and
requirements of Section 2 (“Disability”), after six (6) consecutive months of
such disability leave of absence, Executive’s service may be terminated by
Company. In the event Executive is terminated from employment due to Disability,
the Company shall:

(i)      pay Executive his Annual Base Salary through the end of the month in
which his employment terminates as soon as practicable after his employment
terminates; provided that if such payment exceeds the applicable dollar amount
in effect under Code Section 402(g)(1)(B) for the year in which such termination
occurs, then the payment in excess of such applicable dollar amount shall be
paid following six (6) months after the Executive’s Termination Date;

 

9



--------------------------------------------------------------------------------

(ii)      pay Executive his Earned Bonus, pro rata and if any, for the fiscal
year in which such termination of employment occurs, which amount shall be paid
at the same time the Earned Bonus would have been paid had Executive remained in
employment;

(iii)      pay Executive an additional nine (9) months of compensation at the
then-Annual Base Salary, which aggregate amount shall be payable in equal
semi-monthly installments beginning not earlier than six (6) months following
the Termination Date and continuing for nine (9) months thereafter;

(iv)      pay or cause the payment of benefits to which Executive is entitled
under the terms of any disability plan of the Company covering the Executive at
the time of such Disability:

(v)      pay premiums for COBRA coverage as provided in Section 5(g);

(vi)      make such payments and provide such benefits as otherwise called for
under the terms of each other employee benefit plan, program and policy in which
Executive was a participant; provided no payments made under Section 5(d)(ii) or
Section 5(d)(iii) shall be taken into account in computing any payments or
benefits described in this Section 5(d)(iv); and

(vii)      in the event the Executive has any options or restricted shares (but
excluding “performance shares” which shall be governed by the terms set forth in
the grant as to such shares) which are not vested on the date of termination for
Disability, then pay to the Executive (i) as to any unvested options, the net
value of the excess, if any, of the closing price of the Company’s shares on the
NASDAQ for the day on which the termination due to Disability occurs and the
exercise price of such unvested options multiplied by the number of shares
subject to options which failed to vest; and (ii) as to any unvested restricted
shares, the value of the closing price of the Company’s shares on the NASDAQ for
the day on which the termination due to Disability occurs multiplied by the
number of restricted shares, if any, which failed to vest due to such
termination of employment for Disability.

Notwithstanding the Executive’s Disability, during the period of Disability
leave, Executive shall be paid in full (net of insurance) as if he or she were
actively performing services. Executive agrees to simultaneously utilize
available leave under the Family and Medical Leave Act of 1993 during such
disability leave of absence. During the period of such Disability leave of
absence, the Board of Directors may designate someone to perform Executive’s
duties. Executive shall have the right to return to full-time service so long as
he is able to resume and faithfully perform his full-time duties.

 

10



--------------------------------------------------------------------------------

(e)      Death. If Executive’s employment terminates as a result of his death,
the Company shall:

(i)      pay to Executive’s estate his Annual Base Salary through the end of the
month in which his employment terminates as soon as practicable after his death;

(ii)      pay to Executive’s estate his Earned Bonus, when actually determined,
for the year in which Executive’s death occurs;

(iii)      make such payments and provide such benefits as otherwise called for
under the terms of each other employee benefit plan, program and policy in which
Executive was a participant; provided no payments made under Section 5(e)(ii)
shall be taken into account in computing any payments or benefits described in
this Section 5(e)(iii); and

(iv)      in the event the Executive has any options or restricted shares (but
excluding “performance shares” which shall be governed by the terms set forth in
the grant as to such shares) which are not vested on the date of termination for
death, then pay to the Executive’s estate (i) as to any unvested options, the
net value of the excess, if any, of the closing price of the Company’s shares on
the NASDAQ for the day on which the death occurred and the exercise price of
such unvested options multiplied by the number of shares subject to options
which failed to vest; and (ii) as to any unvested restricted shares, the value
of the closing price of the Company’s shares on the NASDAQ for the day on which
the death occurred multiplied by the number of restricted shares, if any, which
failed to vest due to such termination of employment for death.

Any amounts payable to Executive under this Agreement which are unpaid at the
date of Executive’s death or payable hereunder or otherwise by reason of his
death, shall be paid in accordance with the terms of this Agreement to
Executive’s estate; provided that if there is a specific beneficiary designation
in place for any specific amount payable, then payment of such amount shall be
made to such beneficiary.

(f)      Change in Control. If a Change in Control occurs, then for a period
beginning on the occurrence of the Change in Control and ending two years
following that occurrence (the “Post Change in Control Period”):

(i)      In addition to the other events constituting Good Reason under this
Agreement, the following shall also constitute Good Reason: if the Executive is
willing and able to continue employment with the Company but the Company
exercises its right to either not renew this Agreement, or only offers to renew
this Agreement only under conditions or terms which would

 

11



--------------------------------------------------------------------------------

constitute a “material change” (as that term is defined in the definition of
Good Reason), provided, however, that notice of exercise of the Executive’s
termination for Good Reason must be received by the Company during the Post
Change in Control Period and not later than thirty (30) days after the Company
exercises its right not to renew this Agreement or to renew the Agreement only
on terms which would constitute a “material change”; and

(ii)      In the event of termination of the Executive’s employment with the
Company pursuant to §5(b) hereof either by the Company without Cause, or by the
Executive for Good Reason (as such term is expanded to include the circumstances
described in §5(f)(i) above), with notice of such termination given within the
Post Change in Control Period, then the Executive shall receive the following
(the “CIC Severance Payments”) in a lump sum payable in funds immediately
available in Jacksonville, Florida not earlier than six (6) months following the
Termination Date and not later than seven (7) months following Termination Date:
an amount equal to 200% of the sum of (A) the total of severance payments (other
than continued insurance coverage) provided under §5(b) of this Agreement (and
in lieu thereof), and (B) the Earned Bonus in the year of the Termination Date.
For purposes of this subsection (f) Earned Bonus shall not be prorated and shall
be an amount equal to “Target” bonus as defined in the Company’s incentive
compensation plan in effect from time to time.

(g)       Benefit Continuation. Provided Executive is eligible for COBRA
coverage, and has not been terminated from employment for Cause or resigned
without Good Reason, then the Company shall pay the Executive’s COBRA premiums
commencing on the date of the Executive’s termination of employment and
continuing for the applicable Continuation Period in order to continue
Executive’s health insurance coverage and maintain such coverage in effect;
provided that following the end of the COBRA continuation period, if Executive’s
health insurance coverage is provided under a health plan that is subject to
Code Section 105(h), benefits payable under such health plan shall comply with
the requirements of Treasury Regulation Section 1.409A-3(i)(1)(iv) and, if
necessary, the Company shall amend such health plan to comply therewith.

(h)       Relinquishment of Corporate Positions. Executive shall automatically
cease to be an officer and/or director of the Company and its affiliates as of
his date of termination of employment.

(i)       Limitation. Anything in this Agreement to the contrary
notwithstanding, Executive’s entitlement to or payments under any other plan or
agreement shall be limited to the extent necessary so that no payment to be made
to Executive on account of termination of his employment with the Company will
be subject to the excise tax imposed by Code Section 4999, but only if, by
reason of such limitation, Executive’s net after tax benefit shall exceed the
net after tax benefit if such

 

12



--------------------------------------------------------------------------------

reduction were not made. “Net after tax benefit” shall mean (i) the sum of all
payments and benefits that Executive is then entitled to receive under any
section of this Agreement or other plan or agreement that would constitute a
“parachute payment” within the meaning of Section 280G of the Code, less
(ii) the amount of federal income tax payable with respect to the payments and
benefits described in clause (i) above calculated at the maximum marginal income
tax rate for each year in which such payments and benefits shall be paid to
Executive (based upon the rate in effect for such year as set forth in the Code
at the time of the first payment of the foregoing), less (iii) the amount of
excise tax imposed with respect to the payments and benefits described in clause
(i) above by Section 4999 of the Code. Any limitation under this Section 5(i) of
Executive’s entitlement to payments shall be made in the manner and in the order
directed by Executive.

SECTION 6.          COVENANTS BY EXECUTIVE

(a)      Company Property. Upon the termination of Executive’s employment for
any reason, Executive shall promptly return all Company Property which had been
entrusted or made available to Executive by the Company. “Property” means all
records, files, memoranda, communication, reports, price lists, plans for
current or prospective business operations, customer lists, drawings, plans,
sketches, keys, codes, computer hardware and software and other property of any
kind or description prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such Property) together
with any and all information, ideas, concepts, discoveries, processes,
intellectual property, inventions and the like conceived, made, developed or
acquired at any time by Executive individually or with others during Executive’s
employment which relate to the Company or its products or services or
operations.

(b)       Trade Secrets. Executive agrees that Executive shall hold in a
fiduciary capacity for the benefit of the Company and shall not directly or
indirectly use or disclose any Trade Secret that Executive may have acquired
during the term of Executive’s employment by the Company for so long as such
information remains a Trade Secret. “Trade Secret” means information, including,
but not limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing or a process
that (1) derives economic value, actual or potential, from not being generally
known to, and not being generally readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use and
(2) is the subject of reasonable efforts by the Company to maintain its secrecy.
This Section 6(b) is intended to provide rights to the Company which are in
addition to, not in lieu of, those rights the Company has under the common law
or applicable statutes for the protection of trade secrets.

(c)       Confidential Information. During the Employment Term and continuing
thereafter indefinitely, Executive shall hold in a fiduciary capacity for the
benefit of the Company, and shall not directly or indirectly use or disclose,
any Confidential

 

13



--------------------------------------------------------------------------------

Information that Executive may have acquired (whether or not developed or
compiled by Executive and whether or not Executive is authorized to have access
to such information) during the term of, and in the course of, or as a result of
Executive’s employment by the Company without the prior written consent of the
Board of Directors unless and except to the extent that such disclosure is
(i) made in the ordinary course of Executive’s performance of his duties under
this Agreement or (ii) required by any subpoena or other legal process (in which
event Executive will give the Company prompt notice of such subpoena or other
legal process in order to permit the Company to seek appropriate protective
orders). “Confidential Information” means any secret, confidential or
proprietary information possessed by the Company or any of its subsidiaries or
affiliates, including, without limitation, trade secrets, customer or supplier
lists, details of client or consultant contracts, current and anticipated
customer requirements, pricing policies, price lists, market studies, business
plans, operational methods, marketing plans or strategies, advertising
campaigns, information regarding customers or suppliers, computer software
programs (including object code and source code), data and documentation data,
base technologies, systems, structures and architectures, inventions and ideas,
past current and planned research and development, compilations, devices,
methods, techniques, processes, financial information and data, business
acquisition plans and new personnel acquisition plans and the terms and
conditions of this Agreement that has not become generally available to the
public.

(d)       Remedies. Executive recognizes that his duties will entail the receipt
of Trade Secrets and Confidential Information as defined in this Section 6.
Those Trade Secrets and Confidential Information have been developed by the
Company at substantial cost and constitute valuable and unique property of the
Company. Accordingly, the Executive acknowledges that protection of Trade
Secrets and Confidential Information is a legitimate business interest. If the
Executive shall breach the covenants contained in this Section 6, the Company
shall have no further obligation to make any payment to the Executive pursuant
to this Agreement and may recover from the Executive all such damages as it may
be entitled to at law or in equity. In addition, the Executive acknowledges that
any such breach is likely to result in irreparable harm to the Company. The
Company shall be entitled to specific performance of the covenants in this
Section 6, including entry of a temporary restraining order in state or federal
court, preliminary and permanent injunctive relief against activities in
violation of this Section 6, or both, or other appropriate judicial remedy, writ
or order, in addition to any damages and legal expenses which the Company may be
legally entitled to recover. Executive acknowledges and agrees that the
covenants in this Section 6 shall be construed as agreements independent of any
other provision of this Agreement or any other agreement between the Company and
Executive, and that the existence of any claim or cause of action by Executive
against the Company, whether predicated upon this Agreement or any other
agreement, shall not constitute a defense to the enforcement by the Company of
such covenants.

 

14



--------------------------------------------------------------------------------

(e)      Non-Solicitation. During the Employment Term and for a period of two
years hereafter (such period is referred to as the “No Recruit Period”), the
Executive will not solicit or attempt to solicit, either directly or indirectly,
any person that he knows or should reasonably know to be an employee of the
Company, whether any such employees are now or hereafter through the No Recruit
Period so employed or engaged to terminate or alter their employment with the
Company. The foregoing is not intended to limit any legal rights or remedies
that any employee of the Company may have under common law with regard to any
interference by Executive at any time with the contractual relationship the
Company may have with any of its employees.

(f)       Reasonable and Continuing Obligations. Executive agrees that
Executive’s obligations under this Section 6 are obligations which will continue
beyond the date Executive’s employment terminates and that such obligations are
reasonable, fair and equitable in scope. The terms and duration are necessary to
protect the Company’s legitimate business interests and are a material
inducement to the Company to enter into this Agreement. Executive further
acknowledges that the consideration for this Section 6 is his employment or
continued employment. Executive will not be paid any additional compensation for
application or enforcement of the restrictive covenants contained in this
Section 6.

(g)       Work Product. The term “Work Product” includes any and all
information, programs, concepts, processes, discoveries, improvements, formulas,
know-how and inventions, in any form whatsoever, relating to the business or
activities of the Company, or resulting from or suggested by any work developed
by the Executive in connection with the Company, or by the Executive at the
Company’s request. Executive acknowledges that all Work Product developed during
the Term is property of the Company and accordingly, Executive does hereby
irrevocably assign all Work Product developed by the Executive to the Company
and agrees: (a) to assign to the Company, free from any obligation of the
Company to the Executive, all of the Executive’s right, title and interest in
and to Work Product conceived, discovered, researched, or developed by the
Executive either solely or jointly with others during the term of this Agreement
and for three (3) months after the termination or nonrenewal of this Agreement;
and (b) to disclose to the Company promptly and in writing such Work Product
upon the Executive’s acquisition thereof.

(h)       Cooperation. During and subsequent to termination of the employment of
the Executive, the Executive will cooperate with Company and furnish any and all
complete and truthful information, testimony or affidavits in connection with
any matter that arose during the Executive’s employment, that in any way relates
to the business or operations of the Company or any of its subsidiary
corporations, divisions or affiliates, or of which the Executive may have any
knowledge or involvement; and will consult with and provide information to
Company and its representatives concerning such matters. Subsequent to the
termination of the employment of the Executive, the parties will make their best
efforts to have such

 

15



--------------------------------------------------------------------------------

cooperation performed at reasonable times and places and in a manner as not to
unreasonably interfere with any other employment in which Executive may then be
engaged. Nothing in this Agreement shall be construed or interpreted as
requiring the Executive to provide any testimony, sworn statement or declaration
that is not complete and truthful. If Company requires the Executive to travel
outside the metropolitan area in the United States where the Executive then
resides to provide any testimony or otherwise provide any such assistance, then
Company will reimburse the Executive for any reasonable, ordinary and necessary
travel and lodging expenses incurred by Executive to do so provided the
Executive submits all documentation required under Company’s standard travel
expense reimbursement policies and as otherwise may be required to satisfy any
requirements under applicable tax laws for Company to deduct those expenses.
Nothing in this Agreement shall be construed or interpreted as requiring the
Executive to provide any testimony or affidavit that is not complete and
truthful

SECTION 7.          MISCELLANEOUS

(a)       Notices. Notices and all other communications shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
by United States registered or certified mail. Notices to the Company shall be
sent to:

STEIN MART, INC

Attention: Rob Devine, Chief Legal Officer

1200 Riverplace Boulevard, 10th Floor

Jacksonville, FL 32207

Facsimile: (904) 346-1297

Notices and communications to Executive shall be sent to the address Executive
most recently provided to the Company.

(b)       No Waiver. No failure by either the Company or Executive at any time
to give notice of any breach by the other of, or to require compliance with, any
condition or provision of this Agreement shall be deemed a waiver of any
provisions or conditions of this Agreement.

(c)      Governing Law. This Agreement shall be governed by Florida law without
reference to the choice of law principles thereof.

(d)       Assignment. This Agreement shall be binding upon and inure to the
benefit of the Company and any successor in interest to the Company or any

 

16



--------------------------------------------------------------------------------

segment of such business. The Company may assign this Agreement to any affiliate
or successor that acquires all or substantially all of the assets and business
of the Company or a majority of the voting interests of the Company. The Company
will require any successor (whether direct or indirect, by operation of law, by
purchase, merger, consolidation or otherwise to all or substantially all of the
business and/or assets of Company) to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean Company as defined above and, unless the context
otherwise requires, any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise. Executive’s rights and obligations under this Agreement are personal
and shall not be assigned or transferred.

(e)       Other Agreements. This Agreement replaces and merges any and all
previous agreements and understandings regarding all the terms and conditions of
Executive’s employment relationship with the Company, and this Agreement
constitutes the entire agreement between the Company and Executive with respect
to such terms and conditions.

(f)      Amendment. No amendment to this Agreement shall be effective unless it
is in writing and signed by the Company and by Executive.

(g)       Invalidity and Severability. If any part of this Agreement is held by
a court of competent jurisdiction to be invalid or otherwise unenforceable, the
remaining part shall be unaffected and shall continue in full force and effect,
and the invalid or otherwise unenforceable part shall be deemed not to be part
of this Agreement.

(h)      Litigation. In the event that either party to this Agreement institutes
litigation against the other party to enforce his or its respective rights under
this Agreement, each party shall pay its own costs and expenses incurred in
connection with such litigation. As a material part of the consideration for
this Agreement, BOTH PARTIES HERETO WAIVE ANY RIGHT TO A TRIAL BY A JURY in the
event of any litigation arising from this Agreement. All legal actions arising
out of or connected with this Agreement must be instituted solely in the Circuit
Court of Duval County, Florida, or in the Federal District Court for the Middle
District of Florida, Jacksonville Division, and all parties hereto do hereby
agree to submit to the exclusive personal jurisdiction of such courts. Each of
the parties hereby expressly and irrevocably submits to the jurisdiction of such
courts for the purposes of any such action and expressly and irrevocably waives,
to the fullest extent permitted by law, any objection which it may have or
hereafter may have to the laying of venue of any such action brought in any such
court and any claim that any such action has been brought in an inconvenient
forum. Notwithstanding the foregoing, in the event of litigation to enforce this
Agreement following a Change of Control, the costs

 

17



--------------------------------------------------------------------------------

including reasonable attorneys’ fees and reasonable expenses of the prevailing
party shall be paid by the party which did not prevail.

(i)       Counterparts. This Agreement may be executed in counterparts each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
effective as of the Effective Date.

 

STEIN MART, INC.

    

EXECUTIVE

By:      /s/ D. Hunt Hawkins                                    

 

        

  

/s/ James B. Brown                                    

Name: D. Hunt Hawkins

    

James B. Brown

Title: CEO

    

Date: May 7, 2019

    

Date: May 7, 2019

 

18



--------------------------------------------------------------------------------

SCHEDULE A

BENEFITS

 

1.

Retirement Plan/Life Insurance/AD&D

The Executive shall be entitled to participate in all retirement plans and will
be entitled to life insurance and AD&D benefits which other senior executives of
the Company or affiliates of the Company are eligible.

 

2.

Long-Term Disability

The Executive shall be entitled to participate in all Long-Term and Life Time
Disability plans which other senior executives of the Company or affiliates of
the Company are eligible.

 

3.

Medical/Dental Benefits

The Executive shall be entitled to the medical/dental benefits which are made
available to him and other senior executives of the Company or at the time of
this contract.

 

4.

Benefit Plans

Executive’s eligibility to participate in the aforementioned Benefit Plans is
subject to the terms and condition of the specific plan documents and any
conflict between this Agreement and the plan documents shall be controlled by
the terms of the plan. The Company reserves the right to amend, modify or cancel
any of the benefit plans currently provided.

 

A-1